Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 3, 2004. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly determined that de*1256fendant is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). The court’s findings with respect to each risk factor and the court’s ultimate determination of defendant’s overall risk level are supported by the requisite clear and convincing evidence, including reliable hearsay (see § 168-n [3]; People v Jordan, 31 AD3d 1196 [2006]; People v Hegazy, 25 AD3d 675 [2006]; People v Brown, 7 AD3d 831, 832 [2004]). Present—Kehoe, J.P., Martoche, Centra, Green and Pine, JJ.